DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 30 November 2021, regarding application number 16/583,465.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-22 remain pending in the application. Claims 1-13, 15-19 and 21-22 were amended in the Amendments to the Claims. Claims 14 and 20 are original.
Applicant’s amendments to the Claims have overcome each and every objection, 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections previously set forth in the Non-Final Office Action mailed 01 September 2021. Therefore, the objections and rejections have been withdrawn. One new objection has been made to amended claim 3. See below. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments, see Pages 10-13, filed 30 November 2021, with respect to the rejections of claims 1-22 under 35 U.S.C. 102 and 35 U.S.C. 103 have filed have been fully considered but they are not persuasive. Applicant specifically argued the rejections made to independent claims 1, 12 and 18 and stated the following:
The Office argues on page 8 of the Office Action that Aichele teaches "a program executor to translate a motion command for the robot to a format identifiable by a robot control kernel," as previously required by claim 1. In so doing, the Office argues that the claimed limitations are inherent because various commands are input in the HMI. See, Office Action, p. 8. However, when the processes described in FIGS. 2 and 5 are examined, one can appreciate that this is not the case. At step 210 in FIG. 2, a robotic task (i.e., a desired result), rather than a robot motion command, is established. See Aichele, column 10, lines 7-24. Also, at blocks 502-506 in FIG. 5, the task definition to be completed (again a result, not a robot motion command) is used to determine a command strategy that is optimized using the neural network. See Aichele, column 13, lines 34-46. Accordingly, whereas amended claim 1 requires, inter alia, "translat[ing] a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel," Aichele merely discloses using a task (i.e., desired result) to determine a command strategy.”
Examiner disagrees because the referenced robotic tasks are motion commands. For example Aichele
column 10, lines 16-17 state “In an example embodiment, the task data may include a gripping process…”; column 13, lines 21-23 state “The method 500 may commence with task definition when a robotic task (e.g., gripping) is defined at block 502” and column 13, lines 29-31 state “The task type may include a gripping process, or a complex task including a combination of multiple subtasks, for example “bring me a drink”.”. The broadest reasonable interpretation of a “motion command” is an instruction for movement, therefore both “a gripping process” and “bring me a drink” are motion commands. That being said, Aichele teaches the argued limitation “translate a motion command, for instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel”.
Applicant additionally argued the following:
Aichele also does not disclose or fairly suggest "simulat[ing], at a robot Digital Twin, motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation," as required to meet the limitations of claim 1. As discussed above, Aichele discloses obtaining a task, determining a command strategy based on the task, and simulating and optimizing the command strategy. Aichele does not disclose or fairly suggest any simulating motion of a robot based on generated robot motion data, where the motion data is based on a translated motion command instructing the robot to move in a specified motion manner.”
Examiner disagreed because Aichele does teach a translated motion command as discussed above. Additionally, as discussed in the prior office action, Aichele teaches “simulate, at a robot Digital Twin, motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation.” See figure 2, steps 225-230; column 2, lines 23-55; column 4, lines 53-62; column 6, lines 38-40; column 7, lines 1-6; column 8, lines 27-33; column 8 line 54 - column 9 line 12. 
	Regarding the dependent claims, Applicant has argued them being patentable by virtue of dependency from the independents claims “Thus, claims 3, 4, 6, 11, 14, 15, 21, and 22 are believed to be patentable over any combination of Aichele, Stoyanchev, Linnell, Bai, and/or Pruschek, at least by virtue of their dependency from one of claims 1 and 12.”. Examiner disagrees because Aichele anticipates independent claims 1 and 12, as discussed above.
	For the reasons stated above, the rejections of claims 1-22 under 35 U.S.C. 102 and 35 U.S.C. 103 have been maintained. Additionally, Stoyanchev et al. (US 20180001482 A1), as referenced in the rejection of claims 3 and 14 in the previous office action, and Machiraju et al. (US 20180259544 A1), as referenced in the Conclusion of prior art made of record and not relied upon in the previous office action, both explicitly teach the argued limitation “translate a motion command, for instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel”. See Stoyanchev at figure 2, all; [0010]-[0012] and [0023]-[0035]. See Machiraju at figures 5 and 8, all; [0002] and [0027]-[0029]. For the purpose of compact prosecution, claims 1, 12 and 18 are alternatively rejected under 35 U.S.C. 103 further in view of Stoyanchev and Machiraju. See the Alternative Claim Rejections - 35 USC § 103 section at the end of the office action.
Claim Objections
Claim 3 is objected to because of the following informality: line 1 of claim 3 is missing "wherein". It is recommended to amend "The control system of claim 2, the computer-executable…" to "The control system of claim 2, wherein the computer-executable…". Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-10, 12-13 and 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichele et al. (US 9811074 B1 and Aichele hereinafter), .
Regarding Claim 1
Aichele teaches a control system for a robot (see Fig. 1; Col. 2, lines 23-55), comprising:
one or more processors (see Col. 4, lines 7-22); and
a memory coupled to the one or more processors, the memory storing computer-executable instructions (see Col. 4, lines 7-22) that, when executed, cause the one or more processors to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel (see Col. 10, lines 10-26; Col. 13, lines 21-36; the program executor is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to a format identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generate, at the robot control kernel (see Fig. 1, test planning and testing component) robot motion data based on the translated motion command (see Col. 2, lines 31-35; Col. 6, lines 50-62; Col. 10, lines 13-54; Fig. 2, steps 215-220); and
simulate, at a robot Digital Twin (see Fig. 1, physically plausible virtual runtime environment 103) motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, lines 23-55; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Regarding Claim 2
Aichele teaches the control system of claim 1 (as discussed above in claim 1), wherein the computer-executable instruction, when executed, cause the one or more processors to
configure an operation mode of the robot control kernel according to an operation mode instruction for the robot, wherein the operation mode includes one of a simulation mode (see "virtual runtime environment"; Col. 2, lines 23-55; Col. 4, lines 53-62 Fig. 2, steps 225-250) or real mode (see "execution by the physical robot"; Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51;  Fig. 2 step 255); and
communicate the generated robot motion data to the robot Digital Twin in response to the configured operation mode being the simulation mode (see Col. 2, lines 23-55; Col. 8, lines 27-33; Col. 15, lines 1-16; Fig. 2, steps 225-250) or communicate the generated robot motion data to a drive for a motor on a body of the robot in response to the configured operation mode being the real mode (see Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51; Col. 9, lines 39-42; Fig. 2 step 255).
Regarding Claim 5
Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
wherein the physical conditions of the robot include physical parameters of a body of the robot and payload of the robot (see Col. 7 lines 1-6; Col. 8 line 54 - Col. 9 line 12; Col. 9, lines 26-38).
Regarding Claim 7
Aichele teaches the control system of claim 1 (as discussed above in claim 1), further comprising at least one of
a human machine interface to input at least one of an operation mode command or the motion command (see Col. 10, lines 19-24; Col. 13, lines 18-33; Fig. 6, user input devices 660); and
a drive interface to exchange data between the robot control kernel and a drive (see Fig. 1, robot controller 115 and physical hardware 175; Col. 7, lines 10-14).
Regarding Claim 8
Aichele teaches the control system of claim 2 (as discussed above in claim 2) wherein the computer-executable instructions, when executed, cause the one or more processors to 
send the robot motion data, once simulated, back to the robot control kernel in response to the operation mode being the simulation mode, and adjust the generated robot motion data based on the simulated motion data (see Col. 2, lines 43-55; Col. 5, lines 11-49; Fig. 2, step 250 and Fig. 4 all; Fig. 7, simulation loop 750).
Regarding Claim 9
Aichele teaches the control system of claim 2 (as discussed above in claim 2), wherein the computer-executable instructions, when executed, cause the one or more processors to
receive real robot motion data from the drive in response to the operation mode being the real mode, and adjust the generated robot motion data based on the received real robot motion data  (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51; Fig. 2 steps 255-265; Fig. 7, physical world loop 750).
Regarding Claim 10
Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
wherein the robot motion data comprises a position of each joint of the robot (see Col. 15, lines 1-16).
Regarding Claim 12
Aichele teaches a method for simulating motion of a robot in a control system (see Fig. 1; Col. 2, line 56 - Col. 3. line 14), the method comprising:
translating a motion command, from a robot operator, instructing the robot to move in a specified motion into a format identifiably by a robot control kernel of the control system (see Col. 10, lines 10-26; Col. 13, lines 21-36; the format translation is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to be identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generating, by the robot control kernel, robot motion data based on the translated motion command (see Col. 2, line 59-61; Col. 6, lines 50-62; Fig. 2, steps 215-220); and
simulating the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, line 56 - Col. 3, line 14; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Regarding Claim 13
Aichele teaches the method of claim 12 (as discussed above in claim 12), further comprising:
configuring an operation mode for the robot control kernel according to an operation mode instruction for the robot, the operation mode including one of a simulation mode (see "virtual runtime environment"; Col. 2, lines 23-55; Col. 4, lines 53-62 Fig. 2, steps 225-250) or real mode (see "execution by the physical robot"; Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51;  Fig. 2 step 255); and
communicating the generated robot motion data to a robot Digital Twin of the control system in response to the configured operation mode being the simulation mode (see Col. 2, lines 23-55; Col. 8, lines 27-33; Col. 15, lines 1-16; Fig. 2, steps 225-250) or communicating the generated robot motion data to a drive for a motor on the robot in response to the configured operation mode being the real mode (see Col. 5, lines 49-54; Col. 5 line 65 - Col. 6 line 1; Col. 7, lines 47-51; Col. 9, lines 39-42; Fig. 2 step 255).
Regarding Claim 16
Aichele teaches the method of claim 13 (as discussed above in claim 13), further comprising:
adjusting the generated robot motion data based on the robot motion data when the configured operation mode is the simulation mode (see Col. 3, lines 3-14; Col. 5, lines 11-49; Fig. 2, step 250 and Fig. 4 all; Fig. 7, simulation loop 750).
Regarding Claim 17
Aichele teaches the method of claim 13 (as discussed above in claim 13), further comprising:
receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and adjusting the generated robot motion data based on the received real robot motion data (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51; Fig. 2 steps 255-265; Fig. 7, physical world loop 750).
Regarding Claim 19
Aichele teaches a computer system for simulating motion of a robot in a control system (see Fig. 6; Col. 2, lines 23-55), the computer system comprising: 
one or more processors; and a memory coupled to the one or more processors, for storing computer-executable instructions (see Fig. 6; Col. 4, lines 7-21; Col. 15, lines 35-58) that, when executed, cause the one or more processors to perform the method of claim 12 (Aichele as discussed above in claim 12).
Regarding Claim 20
Aichele teaches a non-transitory computer-readable medium storing computer-executable instructions (see Fig. 6; Col. 4, lines 7-21; Col. 15, lines 35-58) to cause a computer system to perform the method of claim 12 when executed (Aichele as discussed above in claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele as applied to claims 2 and 13 above, and further in view of Stoyanchev et al. (US 20180001482 A1 and Stoyanchev hereinafter).
Regarding Claim 3
Aichele teaches the control system of claim 2 (as discussed above in claim 2), 
Aichele is silent regarding wherein the computer-executable instructions, when executed, cause the one or more processors to parse an operation mode command for the robot to identify the operation mode instruction.
Stoyanchev teaches a control system for a robot (see Figs. 1-2; [0010]), wherein the computer-executable instructions, when executed, cause the one or more processors to parse an operation mode command for the robot to identify the operation mode instruction (see Fig. 2, semantic parser 210; [0010]-[0012] and [0023]-[0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control system of Aichele to include a command parser to parse an operation mode command for the robot to identify the operation mode instruction, as taught by Stoyanchev.
Stoyanchev teaches the use of a parser to interpret naturally spoken commands to be executed by a robot. Aichele similarly teaches an HMI operable to receive spoken commands. A person having ordinary skill in the art would have been motivated to include a command parser with the control system of Aichele so that a user could speak in natural commands as an input, which then could be translated and executed by the robot. 
Regarding Claim 14
Aichele teaches the method of claim 13 (as discussed above in claim 13), 
Aichele is silent regarding further comprising: parsing an operation mode command for the robot to identify the operation mode instruction.
Stoyanchev teaches a method for simulating motion of a robot in a control system (see Figs. 1-2; [0010]), comprising: parsing an operation mode command for the robot to identify the operation mode instruction (see Fig. 2, semantic parser 210; [0010]-[0012] and [0023]-[0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the process of Aichele to include the additional step of parsing an operation mode command for the robot to identify the operation mode instruction, as taught by Stoyanchev.
Stoyanchev teaches the use of a parser to interpret naturally spoken commands to be executed by a robot. Aichele similarly teaches an HMI operable to receive spoken commands. A person having ordinary skill in the art would have been motivated to include a command parser with the control system of Aichele so that a user could speak in natural commands as an input, which then could be translated and executed by the robot 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele as applied to claims 2 and 13 above, and further in view of Linnell et al. (US 20180004187 A1 and Linnell hereinafter).
Regarding Claim 4
Aichele teaches the control system of claim 2 (as discussed above in claim 2), 
Aichele further teaches wherein the computer-executable instructions, when executed, cause the one or more processors to receive real robot motion data from the drive when the operation mode is the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51). 
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data.
Linnell teaches a control system for a robot (see Fig. 1; [0005]), comprising: a robot digital twin (see "virtual robot" [0049] and [0088]), wherein the computer-executable instructions, when executed, cause the one or more processors to
receive real robot motion data from the drive when the operation mode is the real mode, and simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control system of Aichele to simulate the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the control system of Aichele to create a live link between the real robot and virtual robot.
Regarding Claim 15
Aichele teaches the method of claim 13 (as discussed above in claim 13), 
Aichele further teaches further comprising: receiving real robot motion data from the drive in response to the configured operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulating the motion of the robot based on the received real robot motion data.
Linnell teaches a method for simulating motion of a robot in a control system (see Fig. 1; [0005]), the method comprising:
receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and simulating the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the process of Aichele to include the additional step of simulating the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the process of Aichele to create a live link between the real robot and virtual robot.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aichele as applied to claim 5 above, and further in view of Bai (US 10556336 B1 and Bai hereinafter).
Regarding Claim 6
Aichele teaches the control system of claim 5 (as discussed above in claim 5).
Although Aichele teaches digital twin object properties such as mass (Col. 8, lines 54-59) and joint limits (Col. 8, line 65), Aichele does not explicitly teach wherein the physical parameters of the body of the robot include at least one of robot arm's mass, robot arm's length, motor fiction of each motor, gravity of each joint, maximum rotation speed of each motor, rotation inertia of each motor, a torque of each motor or current of each motor.
Bai teaches a control system for a robot (see Fig. 1; Col. 2, lines 46-52), comprising: a robot Digital Twin to simulate motion of the robot based on the robot motion data generated and physical conditions of the robot during robot simulation (see Col. 2, lines 19-24),
wherein the physical parameters of the boy of the robot body include robot arm's mass (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 39-41), motor fiction of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 7, line 17-28), maximum rotation speed of each motor (see Col. 5, lines 40-65), rotation inertia of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 39-41), and a torque of each motor (see Col. 2, line 58 - Col. 3, line 16; Col. 4, lines 5-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control system of Aichele to simulate motion of the robot based on the robot arm’s mass, motor friction of each motor, maximum rotation speed of each motor, rotation inertia of each motor and a torque of each motor, as taught Bai.
Bai teaches simulation based on the robot’s parameters in order to close the reality gap between a simulated environment and a real environment, resulting in a more accurate simulated environment. Therefore, a person having ordinary skill in the art would have been motivated to modify Aichele to do the same.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele, in view of Pruschek et al. (US 20140200706 A1 and Pruschek hereinafter).
Regarding Claim 11
Aichele teaches the control system of claim 1 (as discussed above in claim 1), 
Aichele is silent regarding wherein the control system is a dual-core system including an operation system core and a programmable logic controller core, the robot Digital Twin is deployed on the operation system core, a program executor to translate the motion command is deployed on the programmable logic controller core and the robot control kernel is deployed on the programmable logic controller core.
Pruschek teaches a control system for a robot (see Fig. 1 [0009]), comprising: a program executor, a robot control kernel and a robot Digital Twin (see Fig. 1; [0051]-[0054]),
wherein the control system is a dual-core system including an operation system core and a programmable logic controller core, the robot Digital Twin is deployed on the operation system core, a program executor to translate the motion command is deployed on the programmable logic controller core and the robot control kernel is deployed on the programmable logic controller core (see [0050]-[0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Pruschek to Aichele. That is, it would have been obvious to modify the control system of Aichele to be a dual-core system including an operation system core and a programmable logic controller core, as taught by Pruschek. 
	Pruschek teaches this known technique to increase simulation speed. Application of the known technique taught by Pruschek to the prior art control system taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system being dual-core system including an operation system core and a programmable logic controller core, and wherein the robot Digital Twin is deployed on the OS core, and the program executor and the robot control kernel are deployed on the PLC core. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.)
Regarding Claim 18
Aichele teaches an apparatus for simulating motion of a robot in a control system (see Fig. 1; Col. 2, lines 23-55), the apparatus comprising:
a system including a programmable logic controller (PLC) core (Col. 4, lines 7-23), wherein
the PLC core is configured to
translate a motion command instructing the robot to move in a specified motion into a format identifiable by a module of an OS core (see Col. 10, lines 10-26; Col. 13, lines 21-36; the translating means is inherent because various commands are input into the HMI, such as a text, voice or gesture, which are then translated to a format identifiable by the robot control kernel. Both the “a gripping process” and “bring me a drink” are motion commands);
generate robot motion data based on the translated motion command (see Col. 2, lines 31-35; Col. 6, lines 50-62; Fig. 2, steps 215-220); and to
simulate the motion of the robot based on the generated robot motion data and physical conditions of the robot during robot simulation (see Col. 2, lines 23-55; Col. 4, lines 53-62; Col. 6, lines 38-40; Col 7, lines 1-6; Col. 8, lines 27-33; Col. 8 line 54 - Col. 9 line 12; Fig. 2, steps 225-230).
Aichele does not explicitly teach a dual-core system. That is, Aichele is silent regarding a dual-core system including an operation system (OS) core and a programmable logic controller (PLC) core. 
Pruschek teaches an apparatus for simulating motion of a robot in a control system (see Fig. 1 [0009]), the apparatus comprising: a dual-core system including an operation system (OS) core and a programmable logic controller (PLC) core (see [0050]-[0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Pruschek to Aichele. That is, it would have been obvious to modify the apparatus of Aichele to be a dual-core system including an operation system core and a programmable logic controller core, as taught by Pruschek. 
	Pruschek teaches this known technique to increase simulation speed. Application of the known technique taught by Pruschek to the prior art apparatus taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the apparatus for simulating motion of a robot in a control system comprising a dual-core system including an operation system core and a programmable logic controller core. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele as applied to claims 3 and 14 above, and further in view of Linnell.
Regarding Claim 21
Aichele teaches the control system of claim 3 (as discussed above in claim 3), 
Aichele further teaches wherein the computer-executable instructions, when executed, cause the one or more processors to receive real robot motion data from the drive in response to the operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data.
Linnell teaches a control system for a robot (see Fig. 1; [0005]), comprising: a robot digital twin (see "virtual robot" [0049] and [0088]), wherein the computer-executable instructions, when executed, cause the one or more processors to
receive real robot motion data from the drive in response to the operation mode being the real mode, and simulate, at the robot Digital Twin, the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control system of Aichele to simulate the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the control system of Aichele to create a live link between the real robot and virtual robot.
Regarding Claim 22
Aichele teaches the method of claim 14 (as discussed above in claim 14), 
Aichele further teaches further comprising: receiving real robot motion data from the drive in response to the configured operation mode being the real mode (see Col. 5, lines 49-61; Col. 5 line 65 - Col. 6 line 9; Col. 7, lines 47-51).
Although Aichele teaches connecting the control hardware or control algorithms of the physical robot to a virtual model (Col. 8, lines 34-43), Aichele does not explicitly teach simulating the motion of the robot based on the received real robot motion data.
Linnell teaches a method for simulating motion of a robot in a control system (see Fig. 1; [0005]), comprising:
receiving real robot motion data from the drive in response to the configured operation mode being the real mode, and simulating the motion of the robot based on the received real robot motion data (see [0049], [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the process of Aichele to include the additional step of simulating the motion of the robot based on the real robot motion data received, as taught by Linnell.
Linnell teaches simulating a robot based on real world motion data received in order to create a live link between the real world and a virtual world. This allows a user to instantaneously control the real robot by operating the simulated robot. Therefore, a person having ordinary skill in the art would have been motivated to modify the process of Aichele to create a live link between the real robot and virtual robot.

Alternative Claim Rejections - 35 USC § 103
The following are alternative rejections for independent claims 1, 12 and 18:
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele in view of Stoyanchev and Machiraju et al. (US 20180259544 A1 and Machiraju hereinafter).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aichele in view of Pruschek, Stoyanchev and Machiraju.
Regarding Claims 1, 12 and 18
As discussed above, claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichele and claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aichele in view of Pruschek.
For the sake of Applicant’s argument that “Aichele is silent regarding translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel”, both Stoyanchev and Machiraju teach translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel.
Stoyanchev teaches a control system for a robot (see Figs. 1-2; [0010]), comprising:
one or more processors (see Fig. 1, processor 120) and
a memory coupled to the one or more processors, the memory storing computer-executable instructions (see Fig. 1, memory 130, ROM 140 and RAM 150) that, when executed, cause the one or more processors to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel (see Fig. 2, all; [0010]-[0012] and [0023]-[0035]).
Machiraju teaches a control system for a robot (see Fig. 5; [0002]), comprising:
one or more processors (see [0023]); and
a memory coupled to the one or more processors, the memory storing computer-executable instructions (see [0023]) that, when executed, cause the one or more processors to
translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel (see Figs. 5 and 8 all, translator 550 and compiler 560; [0002] and [0027]-[0029]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Stoyanchev to Aichele. That is, it would have been obvious to modify the control system of Aichele to include instructions to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel, as taught by Stoyanchev.
	Stoyanchev teaches using naturally spoken commands to control a robot because it’s a much simpler method than traditional control schemes such as commanding through mechanical mechanisms. A command parser is utilized to interpret the naturally spoken commands to be executed by the robot. Aichele similarly teaches an HMI operable to receive spoken commands. A person having ordinary skill in the art would have been motivated to include a command parser with the control system of Aichele in order to attain the same results. This would allow for users to speak in motion commands in a natural language, which could then be translated to a format identifiable by the control kernel.
Application of the known technique taught by Stoyanchev to the prior art control system taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system configured to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Machiraju to Aichele. That is, it would have been obvious to modify the control system of Aichele to include instructions to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel, as taught by Machiraju.
	Machiraju teaches using naturally spoken commands as a simple method of controlling a robot. A translator and compiler are utilized to interpret the naturally spoken commands to be executed by the robot. Aichele similarly teaches an HMI operable to receive spoken commands. A person having ordinary skill in the art would have been motivated to include a translator and compiler with the control system of Aichele in order to attain the same results. This would allow for users to speak motion commands in a natural language, which could then be translated to a format identifiable by the control kernel.
Application of the known technique taught by Machiraju to the prior art control system taught by Aichele would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system configured to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takaoka et al. (US 6167328 A and Takaoka hereinafter), Nixon et al. (US 20140278312 A1 and Nixon hereinafter), Bacon et al. (US 10078712 B2 and Bacon hereinafter), Maturana et al. (US 20160098038 A1 and Maturana hereinafter). 
Takaoka and Nixon teach a control system for a robot, comprising: one or more processors and a memory coupled to the one or more processors, the memory storing computer-executable instructions that, when executed, cause the one or more processors to translate a motion command, instructing the robot to move in a specified motion, into a format identifiable by a robot control kernel. See Takaoka at Figs. 7-9 and Col. 1, line 62 – Col. 2, line 9. See Nixon at [0013], [0015], [0018], [0056]-[0057]. 
Bacon teaches a control system for a robot, configured to: configure an operation mode of the robot control kernel according to an operation mode instruction for the robot, wherein the operation mode includes one of a simulation mode or a real mode; and communicate the generated robot motion data to the robot Digital Twin in response to the configured operation mode being the simulation mode or communicate the generated robot motion data to a drive for a motor on a body of the robot in response to the configured operation mode being the real mode. See Fig. 2 and Col. 4 line 63 - Col. 5, line 16.
Maturana teaches a control system for a robot configured to: receive real robot motion data from the drive when the operation mode is the real mode, and simulate, at a robot Digital Twin, the motion of the robot based on the received real robot motion data and wherein physical conditions of the robot for simulation include physical parameters of a body of the robot and payload of the robot. See Fig. 2, [0025]-[0027] and claims 3-4.
Takaoka and Nixon could be used to render obvious claims 1, 12 and 18; Bacon could be used to render obvious claims 2 and 13; and Maturana could be used to render obvious claims 4, 5, and 15.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TANNER L CULLEN/Examiner, Art Unit 3664      
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664